Citation Nr: 0328849	
Decision Date: 10/24/03    Archive Date: 11/04/03

DOCKET NO.  00-00 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
improved pension benefits, in an amount currently calculated 
as $32,104. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Eckart


INTRODUCTION

The veteran served on active duty from May 1973 to May 1979.  



A September 1992 administrative decision from the Regional 
Office (RO) in Houston, Texas determined that the veteran's 
service from May 1979 to November 1982 was under other than 
honorable conditions.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 unfavorable determination by the 
Committee on Waivers (Committee) at the Houston Regional 
Office (RO) of the Department of Veterans Affairs (VA).


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Processing Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMCs) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.43 and 
38.02.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
RO has not issued a VCAA notice letter.


In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C. § 5103(b)(1).  
The CAFC made a conclusion similar to the one reached in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F. 3d 1339, 1348 (fed. Cir. 2003) (reviewing a related 
Board regulation, 38 C.F.R. § 19.9).  The CAFC found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.

The Board observes that additional due process requirements 
may be applied as a result of the VCAA and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

The RO has calculated that the appellant was overpaid 
improved pension benefits in the amount of $32,104.  This 
dates back to a May 1994 adjustment in the veteran's pension 
award due to his wife's income of $77 per month from December 
1992.  This action created an overpayment, said to be in the 
amount of $1,176.  

The veteran agreed to a repayment plan of $20 per month 
withholding of benefits in June 1994.  In July 1996 the RO 
again reduced the veteran's monthly benefits which was said 
to have increased his overpayment amount.  In August 1998, 
the veteran's benefits were again adjusted down to the 
monthly rate of $0 from March 1, 1995, based on the income 
reported in his income verification worksheet.  

In June1999 the RO's Committee on Waivers determined that the 
total amount of overpayment was $32,104 and denied his waiver 
of this amount.  The Committee further stated that the 
original overpayment of $1176 could not be waived due to an 
untimely filing of a waiver request.  The remaining increase 
in debt in the total amount of $30,928 was denied based on 
the veteran's fault and unjust enrichment outweighed any 
element to be considered, including ability to repay.  

The veteran did not agree with the RO calculation of his 
indebtedness; in his November 1999 substantive appeal.  He 
contended that the proposed withholding of $20 per month was 
not addressed as to whether this was approved.  He stated 
that this withholding was implemented, but that it was not 
considered in calculating his debt.  He also stated his 
disagreement with the RO's statements of the facts in May 
1996, February 1999, April 1999, June 1999, and September 
1999 as they related to evidence he allegedly submitted that 
was either improperly used or not used at all in calculating 
the adjustment of benefits and overpayment amounts.  The 
veteran alleged that the RO was blameworthy in its failure to 
properly adjust his benefits based on the financial 
information he submitted to them, in effect arguing that the 
debt was improperly created.  He also alleged that he timely 
filed his requests for waiver of the overpayment.  

It would appear that the veteran is directly disputing the 
amount of the overpayment assessed against him, and the RO 
must respond to these contentions before any further action 
on the waiver request would be appropriate.  See Shaper v. 
Derwinski, 1 Vet. App. 430 (1991).  The RO must also clearly 
and unambiguously specify the amount of the overpayment 
assessed against the appellant and fully explain how that 
amount was calculated.  At the present time, none of these 
requirements have been satisfied by the RO.

It also appears that the veteran has also questioned the 
amount of his pension benefits being withheld in recoupment 
of this overpayment.  In this connection, the attention of 
the RO is directed to the decision by the CAVC in Narron v. 
West, 13 Vet. App. 223 (1999) (the issue of waiver, if timely 
raised, must be addressed as a condition precedent to 
recoupment of the debt by VA; and it is prejudicial error 
when VA fails to discontinue recoupment pending disposition 
of a waiver request.)
The Board further notes that the October 1999 Statement of 
the Case (SOC) erroneously states that the veteran was 
awarded entitlement to permanent and total disability for 
pension benefits in September 1991.  A review of the claims 
file reflects that this did not occur until a rating decision 
dated in July 1993 awarded entitlement to permanent and total 
disability for pension benefits.  



Accordingly, this appeal is remanded for the following 
further action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

3.  The VBA AMC should immediately review 
the propriety of recouping the 
appellant's current overpayment under the 
guidelines set out in Narron, supra.  

4.  The VBA AMC should obtain an updated 
Financial Status Report from the veteran.   

5.  The VBA AMC should review the income 
information provided by the appellant; 
seek any appropriate additional 
information; then, recalculate the 
amount, if any, by which he is indebted 
to the Government.  These calculations, 
and the underlying factual basis for 
them, should be incorporated into the 
proper VA file.  In making these 
calculations, the VBA AMC should 
preferably use only the verified income 
information provided by the appellant.  

Consideration of the propriety of the 
debt must include the amount that has 
already been recouped pursuant to the 
June 1994 agreement to withhold $20 
monthly from his monthly benefits.  

6.  If the appellant is found to be 
properly indebted to the Government, then 
the Committee should readjudicate his 
waiver request after undertaking any 
further evidentiary development which is 
appropriate.  

7.  The VBA AMC must review the claims 
file and ensure that all VCAA notice and 
development obligations have been 
satisfied in accordance with the recent 
decision in Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant action taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


